On Motion for Rehearing.
On motion for rehearing, appellees argue that the Georgia Su-j *241preme Court cases cited in the opinion set forth two conflicting lines of reasoning on the issue of how one becomes a party with standing to appeal an order of the probate court. Appellees attempt to distinguish the facts of this case from those in Mitchell v. Pyron, 17 Ga. 416 (1854) and Underwood v. Stanford, 143 Ga. 325 (85 SE 102) (1915), in which an appeal was allowed. Appellees argue this case should be governed by Samples v. Samples, 194 Ga. 383 (1) (21 SE2d 601) (1942) and Swift v. Thomas, 101 Ga. 89 (1) (28 SE 618) (1897), in which an appeal was not allowed. To the extent that the two lines of cases are conflicting, the conflict cannot be resolved by this court. It is our task to apply the law which we believe is most applicable to the factual and procedural posture of the case before us. Because the record shows a clear intent by all parties, including appellees, who participated in the consent order filed in the fraud action, to make appellants parties to the renewed probate proceedings, we believe appellants must be considered parties with standing to appeal the probate court order.
Decided March 8, 1991
Rehearing denied March 25, 1991
Lynwood D. Jordan, Jr., for appellants.
Shinall & Jackson, John M. Shinall, for appellees.

Motion for rehearing denied.